DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 3/9/2020 has been considered by the examiner.  
Election/Restrictions
3.	Applicant's election with traverse of Group 1, claims 1-8 in the reply filed on 4/25/2022 is acknowledged.  The traversal is on the ground(s) that the subject matter of all claims is related and that a thorough search for the subject matter of any one of the group of claims would encompass a search for the subject matter of the remaining claims, and that the search and examination of the entire application could be made without serious burden and that the inventions groups do relate to a single general inventive concept.  This is not found persuasive.  Applicant’s arguments that the search of one invention must necessarily result in a search for the other one has been considered, but is not found persuasive insofar as the searches are not co-extensive, as shown in the restriction requirement, and an additional search would be of necessity for the combination of inventions.  Furthermore, the groups of inventions do not relate to a single general inventive concept under PCT Rule 13.1 because under PCT Rule 13.2, although they share the special technical feature, this special technical feature does not define a contribution over the prior art. 
The requirement is still deemed proper and is therefore made FINAL.
4.	Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/25/2022.
Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: “driving unit” and “processor” in claim 1.

Examiner’s comment
Claim 1, line 5 recites “the movement sensor”. For consistency it should recite “the movement detect sensor”. 
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
9.	Claim 1 recites the limitation "the position at a second cleaning mode" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  Is it referring to the same position relating to the first cleaning mode discussed earlier?  For examination purposes, it will read as “a position at a second cleaning mode”. 
10.	Due to their dependency from claim 1, claims 2-8 are also rejected under 112 paragraph b.  
Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claims 1, 4-5, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyun et al. (KR 20180080935; See English Machine Translation Provided). 
13.	Regarding claim 1, Hyun teaches an artificial intelligence (AI) cleaner (100) (abstract and para 0030, figs 1a,1b) comprising: a memory (150) (para 0030); a movement detect sensor (120) (para 0030 and 0032); a driving unit (170) configured to allow the AI cleaner to be moved (para 0030 and 0042); and a processor (190) configured to control the movement sensor to sense a movement of the AI cleaner by a user (para 0008, 0036, 0043, and 0046) and acquire a position to which the AI cleaner has moved while the AI cleaner operates at a first cleaning mode (para 0046) and control the driving unit to allow the AI cleaner to clean a priority cleaning area (para 0019, 0026 and 0086) corresponding to the position at a second cleaning mode (para 0051 and 0086).
14.	Regarding claim 4, Hyun teaches wherein the processor acquires the position of the AI cleaner when sensing the movement of the AI cleaner by the user in a state that the AI cleaner has not detected an obstacle (para 0018, 0036, and 0080-0081).
15.	Regarding claim 5, Hyun teaches wherein the processor controls the AI cleaner to perform a cleaning job at the first cleaning mode if the movement of the AI cleaner by the user is sensed in a state that the AI cleaner has detected an obstacle (para 0019, 0026, 0086, and 0091, and 0136-0141).
16.	Regarding claim 7, Hyun teaches wherein the processor stores the position to which the AI cleaner has moved, in the memory (para 0082-0090), and if it is sensed that the AI cleaner has moved to the position by the user by a predetermine number of times or more, the processor determines the priority cleaning area as a cleaning interest area (para 0082-0090), and wherein, if the AI cleaner enters the cleaning interest area while cleaning along a cleaning route at the first cleaning mode, the processor changes the first cleaning mode to the second cleaning mode (para 0082-0090, changes to intensive cleaning).
17.	Regarding claim 8, Hyun teaches wherein the first cleaning mode is a general cleaning mode (0086 and 0091), and the second cleaning mode is a meticulous cleaning mode para 0018, 0036, 0086, and 0091). 
Claim Rejections - 35 USC § 103
18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

19.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
20.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hyun et al. (KR 20180080935; See English Machine Translation Provided) and further in view of Kim et al. (PG Pub U.S 2015/0032259).
21.	Regarding claim 2, Hyun teaches wherein the movement sensor comprises a floor detect sensor (para 0032-0033), wherein the floor detect sensor emits a light and measures a time that is spent in a return of the light (para 0033), and wherein the processor determines that the AI cleaner has been moved by the user if the measured time is equal to or greater than a preset time (para 0033-0034 and 0081-0082).  But Hyun fails to specifically teach the light emitted being infrared ray.  However, Kim also teaches a smart cleaner wherein it is known to include a floor/motion detector which emits light such as infrared ray (para 0066-0067 and 0099-0100) in order to achieve the predictable result of monitoring the motion and to detect potential collisions.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the floor detect sensor of Hyun to emit infrared ray as taught by Kim in order to achieve the predictable result of monitoring the motion and to detect potential collisions.   
22.	Regarding claim 3, Hyun fails to teach wherein the movement detect sensor comprises a gyro sensor, wherein the gyro sensor measures each of angular velocities of each of x, y, and z axes, and wherein the processor determines that the AI cleaner has been moved by the user if a change in each of the angular velocities for each of the axes is equal to or greater than a predetermined change.  However, Kim also teaches a smart cleaner wherein it is known to include a floor/motion detector which includes a gyro sensor, the gyro sensor measures each of angular velocities of each of x, y, and z axes (para 0102) in order to achieve the predictable result of monitoring the motion and to detect potential collisions.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the floor detect sensor of Hyun to include a gyro sensor measures each of angular velocities of each of x, y, and z axes as taught by Kim in order to achieve the predictable result of monitoring the motion and to detect potential collisions.   Furthermore, since Hyun is concerned with measuring motion change and positioning of the cleaner, it would have been obvious to one of ordinary skill in the art for the processor to determine that the AI cleaner has been moved by the user if a change in each of the angular velocities for each of the axes is equal to or greater than a predetermined change in order to detect monitor movement and positioning.  

23.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hyun et al. (KR 20180080935; See English Machine Translation Provided) and further in view of Young (KR 20080006074A; Seen English Machine Translation Provided). 
24.	Regarding claim 6, Hyun teaches determining a priory cleaning area or zone (para 0016-0022 and 0026) but fails to teach wherein the processor determines a circle area having a predetermined length as a radius around the acquired position of the AI cleaner, as the priority cleaning area.  However, Young also teaches a smart cleaner wherein the processor determines a circle area having a predetermined length as a radius around the acquired position of the AI cleaner, as the priority cleaning area (abstract and claim 1) in order to effectively identify a high cleaning area of interest.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the processor of Hyun to determine a circle area having a predetermined length as a radius around the acquired position of the AI cleaner, as the priority cleaning area as taught by Young in order to effectively identify a high cleaning area of interest. 
Conclusion
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRADHUMAN PARIHAR/Examiner, Art Unit 1714       
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714